Denman, J. (concurring).
I concur with the result reached by the majority as I believe this case is controlled by People v Morales (42 NY2d 129). The police were at a stalemate in their investigation of the murder of the proprietor of a pizza parlor which had taken place some months before. A previously known informant, "Sparrow”, told them that while he had recently been in jail, an inmate gave him information that "Irving”, also known as "Axelrod”, and two others, were responsible for the pizza parlor murder. The police verified that information by interviewing the inmate. "Sparrow”, who said he knew Irving, picked defendant’s picture from a group of mug shots. This was the only lead the police had in furtherance of their investigation. It seems to me that failure to question defendant at that point would have been contrary to responsible police conduct.
By defendant’s own testimony, he was picked up, told that he would be questioned at headquarters and was not threatened or intimidated. He was placed in a room with the interrogation officer at approximately 9 o’clock in the morning, told of the nature of the inquiry and given his Miranda warnings. He made an incriminating statement shortly after 10 o’clock which he testified was voluntary, and later made some sketches relevant to the crime.
These circumstances seem to me to qualify as those "exceptional circumstances, given the public interest in solving a brutal and heinous crime”, under which "[l]aw enforcement officials may detain an individual upon reasonable suspicion for questioning for a reasonable and brief period of time under *305carefully controlled conditions which are ample to protect the individual’s Fifth and Sixth Amendment rights.” (People v Morales, supra, at pp 135-136.)
The dissent believes Morales is inapplicable because the detention here was involuntary, purely investigatory and defendant was a "novice” in police procedures. In my opinion, the thrust of Morales is that police may have some latitude in exercising their investigatory responsibilities to solve serious crimes as long as their conduct is reasonable and carefully limited so as to insure a defendant’s Fifth and Sixth Amendment rights. Rights protected by the Fourth Amendment are not violated until the conduct of the police becomes unreasonable.
I believe the circumstances of defendant’s detention met those standards and therefore vote with the majority. Nevertheless, I must depart from the majority view that defendant’s confession is admissible even if he were illegally detained. The fact that defendant’s confession was voluntary and that his Fifth and Sixth Amendment rights were not violated is, in my view, not controlling.
If the detention of defendant was not reasonable under the rule of Morales, he was then the victim of an unlawful arrest in violation of the Fourth Amendment and his confession, as the product of such arrest, would have to be suppressed. Under the standards of Brown v Illinois (422 US 590), and People v Martinez (37 NY2d 662) there were insufficient intervening circumstances to attenuate the confession and remove the tainted effect of the arrest if it were found to be unlawful. (See People v Burley, 60 AD2d 973.)